In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-07-486 CR

____________________


MICHAEL FORD, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 93096




MEMORANDUM OPINION

	Appellant Michael Ford was indicted for possession of a controlled substance.  Ford
pled guilty pursuant to a plea bargain.  The trial court found the evidence sufficient to find
Ford guilty,  but deferred further proceedings, placed Ford on community supervision for five
years, and assessed a fine of $1,000.  The State subsequently filed a motion to revoke Ford's
unadjudicated community supervision.  Ford pled "true" to two of the alleged violations of
the terms of his community supervision.  The trial court found that Ford violated the
conditions of his community supervision, found Ford guilty of possession of a controlled
substance, and assessed punishment at three years of confinement.  Ford then filed this
appeal.
	Ford's appellate counsel filed a brief that presents counsel's professional evaluation
of the record and concludes the appeal is frivolous.  See Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).  Ford filed a pro se brief in response.  The Court of Criminal Appeals directs that we
not address the merits of issues raised in Anders briefs or pro se responses.  Bledsoe v. State,
178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).  Rather, an appellate court may determine
either: (1) "that the appeal is wholly frivolous and issue an opinion explaining that it has
reviewed the record and finds no reversible error" or (2) "that arguable grounds for appeal
exist and remand the cause to the trial court so that new counsel may be appointed to brief
the issues."  Id.
	We have determined that this appeal is wholly frivolous.  We have independently
examined the clerk's record and the reporter's record, and we agree that no arguable issues
support an appeal.  See id.  Therefore, we find it unnecessary to order appointment of new
counsel to re-brief the appeal.  Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim.
App. 1991).  We affirm the trial court's judgment. (1)
	AFFIRMED.



  
								 STEVE McKEITHEN
								        Chief Justice


Submitted on January 17, 2008
Opinion Delivered February 13, 2008
Do Not Publish

Before McKeithen, C.J., Gaultney and Horton, JJ.
1.  Appellant may challenge our decision in this case by filing a petition for
discretionary review.  See Tex. R. App. P. 68.